Citation Nr: 0003402	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-27 342	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain.

2.  Entitlement to a compensable evaluation for chronic 
sprain of the right hip.

3.  Entitlement to a compensable evaluation for chronic 
sprain of the left hip.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1974 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted service 
connection and noncompensable evaluations for chronic 
lumbosacral strain, chronic sprain of the right hip, and 
chronic sprain of the left hip.  This matter came before the 
Board in January 1997 and was remanded to the RO for further 
evidentiary development.  By rating action in August 1998 the 
RO granted a 10 percent rating for the veteran's service-
connected chronic lumbosacral strain.  The veteran has 
continued his appeals.  

In the January 1997 Remand the Board noted that in his August 
1995 VA Form 9, the veteran raised the issue of an increased 
evaluation for his left knee disability.  As that issue had 
not been developed for appeal, it was referred to the RO for 
action deemed appropriate.  A review of the claims folder 
shows that the RO has not addressed this matter; thus, it is 
again referred to the RO for appropriate action.

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection--which describes the three issues 
currently on appeal--and a claim for an increased rating of a 
service connected disability.  These issues for appellate 
consideration are reflected on the first page of this 
decision in accordance with Fenderson.  


REMAND

In the January 1997 remand, the Board directed the RO to 
schedule the veteran for a VA orthopedic examination to be 
conducted pursuant to the mandates of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and to include consideration of all factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45.  

The Board notes that the veteran underwent VA orthopedic 
examinations in November 1997 and January 1998, and although 
the VA examination reports included extensive commentary on 
the veteran's complaints and ranges of motion of the low back 
and hips, the examiner did not indicate whether the low back 
or the hips exhibited weakened movement, excess fatigability, 
or incoordination.  Likewise, the examiner did not indicate 
whether it was feasible to express findings of weakened 
movement, excess fatigability, or incoordination in terms of 
the degree of additional range of motion loss.  These 
examinations are found to be incomplete, and do not provide 
sufficient commentary for the Board to render a fully 
informed decision regarding the veteran's claims.  It is also 
unclear as to whether the veteran may have degenerative joint 
disease of the low back or the hips.  Thus, another remand is 
warranted so that he may be scheduled for another 
examination. 

The RO's attention is again directed to the case of DeLuca, 
wherein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45.  DeLuca 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO, however, there has 
been a failure to comply with the terms of the Remand, thus 
rendering the record incomplete and impeding the Board's 
review.  In light of the Court's directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Remand.  Stegall v. West, 
11Vet. App. 268 (1998).  In Stegall the Court held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders and that 
a remand by the Board imposes upon the RO a concomitant duty 
to ensure compliance with all of the terms of the remand.  
The Court noted that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  

The Board also notes that in the 1997 Remand the RO was 
directed to request current treatment records for the 
veteran.  In March 1997 the veteran essentially indicted that 
he had only received treatment for his service-connected 
disabilities during service.  Thus, it appears that there 
were no current treatment records for the RO to obtain.  
Nonetheless, as the duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending, any additional relevant medical records should be 
secured on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his low back disability or his hip 
disabilities since January 1998.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.   

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
low back disability and his hip 
disabilities.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's spine, right hip, 
and left hip exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to each service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when each 
extremity is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also state whether any pain claimed by 
the veteran is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


